Title: From George Washington to Henry Laurens, 16 August 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Head quarters White plains August 16th: 1778
          
          I take the liberty, by the conveyance now offered me by Captain Riley, to transmit to
            Congress the proceedings of the Court Martial in the case of Major General Lee.
          The Inclosed papers comprehend a request by General phillips, for an Officer to go to
            Canada by way of the Lakes, on the subject of Cloathing for the Convention Troops. I do
            not conceive myself at liberty to answer General Heath upon the point, who referred it
            to me, and request that Congress will favor me with their direction as soon as they
            conveniently can, that I may enable him to satisfye General phillips respecting it.
          
          I have not received a single tittle of Intelligence from Rhode Island, since General
            Sullivan’s Letter of the 10th, a Copy of which I transmitted in mine of the 13th. I am
            extremely anxious to hear from thence—and of Count D’Estaing’s safe arrival in port. The
            moment I do, I shall do my self the honor to advise Congress. I have the Honor to be
            with the greatest respect & esteem sir Yr Most Obedt servant
          
            Go: Washington
          
        